Title: From Alexander Hamilton to George Washington, [11 June 1793]
From: Hamilton, Alexander
To: Washington, George


[Philadelphia, June 11, 1793]
The Secretary of the Treasury presents his respects to The President, sends him for consideration, two letters on the subject of a proper site for a Custom House, on the New York side of Lake Champlain. The Secretary will have the honor of waiting on the President in a day or two to submit whatever further may occur & take his orders.

11 June 1793.

